UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (for the twelve weeks ended July 4, 2007) OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (for the transition period from to ) Commission file number 0-8445 THE STEAK N SHAKE COMPANY (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of incorporation or organization) 37-0684070 (I.R.S. Employer Identification No.) 36 S. Pennsylvania Street, Suite 500 Indianapolis, Indiana 46204 ( Address of principal executive offices) (Zip Code) (317) 633-4100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer"in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer _X_ Non Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes_ No X. Number of shares outstanding of the registrant’s Common Stock as of July 31, 2007 was: 28,469,808. THE STEAK N SHAKE COMPANY FORM 10-Q INDEX PARTI. FINANCIAL INFORMATION Page No. ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position (Unaudited) as ofJuly 4, 2007 and September 27, 2006 3 Condensed Consolidated Statements of Earnings (Unaudited) for theTwelve and Forty Weeks EndedJuly 4, 2007 and July 5, 2006 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for theForty Weeks Ended July 4, 2007 and July 5, 2006 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 6. EXHIBITS AND SIGNATURES 16 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position The Steak n Shake Company (Unaudited) (Amounts in $000s except share and per share data) July 4, September 27, 2007 2006 Assets Current Assets Cash $ 3,874 $ 4,820 Receivables, net 6,680 5,858 Inventories 7,720 7,018 Deferred income taxes 3,185 3,873 Assets held for sale 15,183 4,514 Other current assets 9,726 4,837 Total current assets 46,368 30,920 Net property and equipment 497,058 490,142 Goodwill 14,503 14,485 Other intangible assets, net 2,003 2,152 Other assets 7,918 4,822 Total assets $ 567,850 $ 542,521 Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ 32,682 $ 28,262 Accrued expenses 34,644 38,023 Line of credit 23,600 10,065 Current portion of long-term debt 2,512 2,512 Current portion of obligations under leases 4,191 4,221 Total current liabilities 97,629 83,083 Deferred income taxes 3,491 5,800 Other long-term liabilities 4,855 3,805 Obligations under leases 141,746 143,996 Long-term debt 17,740 18,802 Commitments and Contingencies Shareholders' Equity Common stock $.50 stated value, 50,000,000 shares authorized shares issued:30,332,839 15,166 15,166 Additional paid-in capital 124,665 123,860 Retained earnings 183,497 173,216 Treasury stock at cost, 1,863,031 shares as of July 4, 2007, and 2,170,332 shares at September 27, 2006 (20,939 ) (25,207 ) Total shareholders' equity $ 302,389 $ 287,035 Total liabilities and shareholders' equity $ 567,850 $ 542,521 See accompanying notes. 3 Condensed Consolidated Statements of Earnings The Steak n Shake Company (Unaudited) (Amounts in 000s, except share and per share data) Twelve Weeks Ended Forty Weeks Ended July 4, July 5, July 4, July 5, 2007 2006 2007 2006 Revenues Net sales $ 152,700 $ 149,464 $ 500,213 $ 483,836 Franchise fees 886 936 2,790 2,962 Total revenues 153,586 150,400 503,003 486,798 Costs and Expenses Cost of sales 35,318 33,398 114,576 109,519 Restaurant operating costs 79,882 73,928 257,133 242,002 General and administrative 12,697 12,845 43,803 41,620 Depreciation and amortization 7,577 6,797 24,628 21,909 Marketing 7,054 6,854 22,628 21,860 Interest 3,314 2,532 10,689 8,425 Rent 3,309 2,945 10,612 9,352 Pre-opening costs 581 620 2,327 2,776 Provision for restaurant closings 5,369 0 5,176 (103 ) Other income, net (668 ) (588 ) (1,612 ) (1,682 ) Total costs and expenses 154,433 139,331 489,960 455,678 (Loss) Earnings Before Income Taxes (847 ) 11,069 13,043 31,120 Income Tax (Benefit) Provision (971 ) 3,754 2,762 10,615 Net Earnings $ 124 $ 7,315 $ 10,281 $ 20,505 Net Earnings Per Common and Common Equivalent Share: Basic $ 0.00 $ 0.26 $ 0.37 $ 0.74 Diluted $ 0.00 $ 0.26 $ 0.36 $ 0.73 Weighted Average Shares and Equivalents: Basic 28,067,417 27,766,338 28,002,370 27,711,366 Diluted 28,255,645 28,060,885 28,217,828 28,021,871 See accompanying notes. 4 Condensed Consolidated Statements of Cash Flows The Steak n Shake Company (Unaudited) (Amounts in 000's) Forty Weeks Ended July 4, July 5, 2007 2006 Operating Activities Net earnings $ 10,281 $ 20,505 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 24,628 21,909 Deferred income taxes (1,621 ) 3,515 Provision for restaurant closings 5,176 (103 ) Loss on disposal of property and equipment 498 674 Non-cash expense for stock-based compensation and deferred rent 3,535 3,405 Changes in receivables and inventories (1,524 ) (3,342 ) Changes in other assets (5,260 ) (572 ) Changes in accounts payable and accrued expenses 750 6,352 Net cash provided by operating activities 36,463 52,343 Investing Activities Additions of property and equipment (56,193 ) (65,798 ) Proceeds from property and equipment disposals 5,956 1,778 Net cash used in investing activities (50,237 ) (64,020 ) Financing Activities (Payments) proceeds on the line of credit facility, net (1,465 ) 14,410 Proceeds from long-term debt 15,000 Principal payments on long-term debt (1,062 ) (1,094 ) Proceeds from equipment and property leases 800 700 Principal payments on lease obligations (2,401 ) (3,119 ) Excess tax benefit from stock-based awards 62 50 Proceeds from exercise of stock options 660 398 Proceeds from Employee Stock Purchase Plan 1,234 1,344 Repurchase of Company stock - (312 ) Net cash provided by financing activities 12,828 12,377 (Decrease) Increase in Cash (946 ) 700 Cash at Beginning of Period 4,820 3,063 Cash at End of Period $ 3,874 $ 3,763 See accompanying notes. 5 Notes to Condensed Consolidated Financial Statements The Steak n Shake Company (Unaudited) (Amounts in $000's, except share and per share data) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in theUnited Statesof Americafor complete financial statements. In our opinion, all adjustments considered necessary to present fairly the consolidated statement of financial position as of July 4, 2007, and the consolidated statements of earnings for the twelve and forty weeks ended July 4, 2007 and July 5, 2006 and cash flows for the forty weeks ended July 4, 2007 and July 5, 2006, have been included. The consolidated statements of earnings for the twelve and forty weeks ended July 4, 2007 andJuly 5, 2006 are not necessarily indicative of the consolidated statements of earnings for the entire year. For further information, refer to the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 27, 2006. Seasonal Aspects We have substantial fixed costs, which do not decline as a result of a decline in sales. Our firstand second fiscal quarters, which include the winter months, usually reflect lower average weekly unit volumes as compared to the third and fourth fiscal quarters. Additionally, sales in the firstand second fiscal quarters can be adversely affected by severe winter weather. We may also be negatively affected by adverse weather during the first and fourth fiscal quarters as hurricanes and tropical storms may impact the Southeastern portion of the United States, where we have a significant number of restaurants. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the period.Thefollowing table presents a reconciliation of the basic and diluted weighted average common shares as required by SFAS No. 128, Earnings Per Share: Twelve Weeks Ended Forty Weeks Ended July 4, July 5, July 4, July 5, 2007 2006 2007 2006 Basic earnings per share: Weighted average common shares 28,067,417 27,766,338 28,002,370 27,711,366 Diluted earnings per share: Weighted average common shares 28,067,417 27,766,338 28,002,370 27,711,366 Diluted effect of share-based awards 188,228 294,547 215,458 310,505 Weighted average common and incremental shares 28,255,645 28,060,885 28,217,828 28,021,871 Number of share-based awards excluded from the calculation of earnings per share as the award's exercise prices were greater than the average market price of the Company's common stock 1,482,954 1,038,989 1,308,218 448,729 6 Net Property and Equipment Net property and equipment consists of the following: July 4, September 27, 2007 2006 Land $ 178,502 $ 184,741 Buildings 171,150 165,411 Land and leasehold improvements 153,813 139,603 Equipment 202,711 184,223 Construction in progress 12,475 15,460 718,651 689,438 Less accumulated depreciation and amortization (221,593 ) (199,296 ) Net property and equipment $ 497,058 $ 490,142 Included in net property and equipment are thirteen restaurants that management has made a decision to close or sell to a third party.As these properties were still in operation at the balance sheet date, they were considered held and used and are included in net property and equipment.Management expects to close the restaurants during the fourth quarter of fiscal 2007 and will reclassify the related assets to held for sale at that time.The net book value of these assets after impairment was $8,492 at July 4, 2007. Assets Held for Sale Assets held for sale consists of property and equipment related to under-performing restaurants and land that is currently being marketed for disposal.During the period ended July 4, 2007, we identified twenty parcels of land that were previously purchased for development that we are now marketing to sell.In addition, we had three previously closed units that were available for sale at the end of the current quarter.The balance at July 4, 2007 is comprised of: Land and Buildings - $14,507; Land and Leasehold Improvements - $434; and Equipment - $242. The balance at September 27, 2006 consisted of: Land and Buildings - $4,197; Land and Leasehold Improvements - $190; and Equipment -$127.During the year to date period ended July 4, 2007, we sold three properties that were held for sale as of September 27, 2006. Goodwill Goodwill consists of the excess of the purchase price over the fair value of the net assets acquired in connection with the acquisitions ofCreative Restaurants Inc ("CRI") and Kelley Restaurants, Inc. ("KRI") on July 6, 2006 and December 29, 2004, respectively. Goodwill increased by $18 during the forty weeks ended July 4, 2007 relating to an adjustment to the assumed liabilities recorded at the acquisition date of CRI. During the current quarter, we completed our process for reviewing our fair value estimates and finalized our adjustments to Goodwill as it relates to the purchase of CRI. Other Intangibles Other intangibles arecomprised of the following: July 4, September 27, 2007 2006 Gross value of intangible assets subject to amortization $ 2,291 $ 2,291 Accumulated amortization (788 ) (639 ) Intangible assets subject to amortization, net 1,503 1,652 Intangible assets with indefinite lives 500 500 Total intangible assets $ 2,003 $ 2,152 Intangible assets subject to amortization consist of a right to operate and favorable leases acquired in connection with prior acquisitions, and are being amortized over their estimated weighted average useful lives of 12 years and 8 years, respectively. Amortization expense for the twelve and forty week periods ended July 4, 2007 were $45 and $149, respectively.Amortization expense for the twelve and forty week periods ending July 5,2006 were $41 and $142, respectively. Total annual amortization for each of the nextfive years is approximately $200. Intangible assets with indefinite lives consist of reacquired franchise rights acquired in connection with the acquisitions of CRI during fiscal 2006 and KRI during fiscal 2005 and were recorded in accordance with the provisions of Emerging Issues Task Force Issue No. 04-1, "Accounting for Pre-existing Relationships between the Parties to a Business Combination" ("EITF 04-1"). Borrowings As of July 4, 2007, we had outstanding borrowings of $19,571 under our Senior Note Agreement and Private Shelf Facility (“Senior Note Agreement”).Our total borrowing capacity under the Senior Note Agreement is $75,000. Current borrowings bear interest at a weighted average fixed rate of 6.18%. In addition, we have one mortgage which was assumed in theacquisition of KRI in fiscal 2005. The mortgage bears interest at a fixed rate of 5% and had an outstandingbalanceof $681 at July 4, 2007. We have a $50,000 Revolving CreditFacilitythat bears interest based on LIBOR plus 55 basis points, or the prime rate minus 100 basis points, at our election, and matures on January 30, 2008. As of July 4, 2007, borrowings under the facility were $23,600 bearing a current interest rate of 6.1%. 7 Common Stock Plans Employee Stock Option Plans - During the year to date period ended July 4, 2007, we granted 477,838 options to employees at a weighted average grant date fair value per share of $6.13 using the Black-Sholes model.Also, employees exercised and forfeited 205,355 and 163,511 options, respectively.Pre-tax stock-based compensation recorded during the year to date period ended July 4, 2007 for the stock option plans totaled $1,460. Capital Appreciation Plan - During the year to date period ended July 4, 2007, we granted 153,050 non-vested shares to employees at a weighted average grant date fair value per share of $17.38.During the year to date period ended July 4, 2007, there were 16,400 shares issued under our Capital Appreciation Plan that were forfeited and 111,500 shares vested.Pre-tax stock-based compensation recorded during the year to date period ended July 4, 2007 for the plan totaled $1,340. Employee Stock Purchase Plan - During the year to date period ended July 4, 2007, we issued 86,773 shares to employees under our Employee Stock Purchase Plan.Pre-tax stock-based compensation recorded during the year to date period ended July 4, 2007 for the Employee Stock Purchase Plan totaled $331. Impairment and Other Restaurant Closure Costs In the current quarter we recorded an impairment charge of $5,369 ($3,329, net of taxes).The charges include $4,928 related to the planned closure or sale of fourteen Company-owned restaurants and $441 for the sale of certain parcels of land originally purchased for development.As management has determined that these properties are to be sold, these properties were written down to their estimated fair value as of the balance sheet date.At July 4, 2007, thirteen of the restaurants that the Company plans to close were still in operation and were therefore held in Net Property and Equipment.We estimate that the costs to be incurred related to the closures to be approximately $360 to be recognized primarily during the fourth quarter of fiscal 2007. Income Taxes Our effective income tax rate decreased to 21.2% from 34.1% in the same year to date period in the prior year primarily due to the proportionate increase of federal income tax credits when compared to total pre-tax earnings.In addition, the decrease is also the result of the impact of the extension of the Work Opportunity and Welfare to Work Tax Credits retroactive to January 1, 2006.The adjustment related to the aforementioned tax credit extension, which was recorded in the first fiscal quarter, totaled approximately $650.In addition, first quarter adjustments to prior year estimated federal income tax credits of approximately $200 were recorded. Supplemental Cash Flow Information During the forty week period ended July 4, 2007, we issued 153,050 shares of restricted stock under our Capital Appreciation Plan with a market value of $2,660, and we had $3,547 of capital expenditures in accounts payable at the end of the quarter. During the forty week period ended July 5, 2006, we issued 135,500 shares of restricted stock under our Capital Appreciation Plan with a market value of $2,381, and we had $1,011 of capital expenditures in accounts payable at the end of the quarter.In addition we entered into capital leases of $2,258 during the forty week period ended July 5, 2006. Commitments and Contingencies We are engaged in various legal proceedings in the ordinary course of our business and have certain unresolved claims pending. The ultimate liability, if any, for the aggregate amounts claimed cannot be determined at this time.
